DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on April 20, 2022 is acknowledged.  The traversal is on the ground(s) that search of claims 1-20 would not represent an undue search burden and claims 17 has been amended into independent form.  This is not found persuasive because Applicant’s assertion of undue burden is unsupported by evidence.  Additionally, the apparatus as claimed can be used to practice another and materially different process that does not require an electrically conductive fastener.  Should claim 1 be found to be allowable, claims 17-20 will be subject to rejoinder practices. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 20, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a potential ignition source” in line 6.  It appears to be a double inclusion of the “ignition source” recited in line 2.
Claim 1 recites the limitation “that may produce” in line 6.  It is uncertain what may or may not produce the ignition event.  It appears to be a subjective determination.  MPEP 2173.05(b).IV.
Claim 15 recites the limitation “a flame-suppressing substance.”  It is uncertain what constitutes a flame suppression substance.  It appears that whether a substance is flame suppressing is a subjective determination.  MPEP 2173.05(b).IV.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baltazar (5,570,927).
Baltazar discloses an ignition quenching cover comprising:
a porous body 10 that includes two or more porous elements (col. 5, ll. 60-67);
wherein the ignition quenching cover is configured to cover the ignition risk structure 20, wherein the ignition risk structure is associated with a potential ignition source (heat from the cable and/or fire) that may produce the ignition event in the combustible environment, and
wherein the porous body defines passages (defined by the pores) sized to quench the ignition event;
wherein a passage orientation of at least one of the two or more porous elements is different than a passage orientation of at least another of the two or more porous elements (if the pores are random, the pores in one layer is at different orientation from pores in another layer; if the pores are uniform, pores in one layer is at a different orientation that pores in another layer around the bend);
wherein each porous element is independently selected from the group consisting of a reticulated lattice (the porous structure of screen 10 constitutes a reticulated lattice), a reticulated foam, and an open cell foam;
wherein the porous body has an average effective passage diameter that is less than a quenching distance of the combustible environment (the porous a less than the thickness of screen 10);
wherein the porous body is configured to prevent a hot particle of greater than a predetermined size associated with the potential ignition source from passing through the porous body along a straight line trajectory;
wherein the porous body defines a cavity (space housing cables 20) that is shaped to receive the ignition-risk structure in the form of a fastener;
wherein the ignition-quenching cover is configured to dissipate or impede a pressure wave associated with the ignition event;
wherein the ignition-quenching cover is configured to permit a pressure wave associated with the ignition event to travel through the porous body;
wherein the ignition-quenching cover is chemically nonreactive with the combustible environment;
wherein the porous body includes struts (structure of spacer 12 that forms the lattice) that define a reticulated lattice 12 (col. 6, ll. 10-11);
wherein the struts have a diameter (diameter of the structure of spacer 12 that forms the lattice) that is at most 75% of an average effective passage diameter of the passages of the porous body (compilation of the pores such that the strut diameter is at most 75% of the pore compilation);
wherein the porous body has a shape (porous shape) that is configured to avoid a corona discharge at an exterior surface of the ignition-quenching cover.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baltazar (5,570,927).
Regarding claim 4, Baltazar discloses the limitations of the claimed invention with the exception of the porous body having a mass density of at most 0.5 grams per cubic centimeter.  Mass density is an inherent property of screen 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the mass density of the screen in Baltazar at most 0.5 grams per cubic centimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Baltazar discloses the limitations of the claimed invention with the exception of the porous body having a porosity of at least 50%.  Porosity is an inherent property of screen 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the porosity of the screen in Baltazar at least 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Baltazar discloses the limitations of the claimed invention with the exception of the porous body having an average effective pore diameter that is at most 0.3 mm.  Pore diameter is an inherent property of screen 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the pore diamter of the screen in Baltazar at most 0.3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK